 1   ANDREW L. PACKARD (State Bar No. 168690)
     WILLIAM N. CARLON (State Bar No. 305739)
 2   Law Offices of Andrew L. Packard
 3   245 Kentucky Street, Suite B3
     Petaluma, CA 94952
 4   Tel: (707) 782-4060
     Fax: (707) 782-4062
 5   E-mail: andrew@packardlawoffices.com
 6           wncarlon@packardlawoffices.com

 7   Counsel for Plaintiff
     CALIFORNIANS FOR ALTERNATIVES TO TOXICS
 8
 9   ALLISON G. JACKSON (State Bar No. 157078)
     Harland Law Firm LLP
10   212 G Street, Suite 201
     Eureka, CA 95501
11   Tel: (707) 444-9281
12   Fax: (707) 445-2961
     Email: ajackson@harlandlaw.com
13
     Attorneys for Defendants
14
     KERNEN CONST. CO.; BEDROCK INVESTMENTS LLC;
15   SCOTT FARLEY; and KURT KERNEN

16                          UNITED STATES DISTRICT COURT
17                       NORTHERN DISTRICT OF CALIFORNIA
18
19
     CALIFORNIANS FOR ALTERNATIVES TO            Case No.: 4:20-cv-01348-YGR
20   TOXICS,                                     ORDER GRANTING
21                     Plaintiff,                STIPULATION TO FILE UNDER SEAL
                                                 CERTAIN FINANCIAL RECORDS
22
     v.
23                                               Honorable Yvonne Gonzalez Rogers
24                                               Trial Date: TBD
     KERNEN CONSTRUCTION CO.,
25   BEDROCK INVESTMENTS LLC, SCOTT              Action Filed: February 21, 2020
     FARLEY, and KURT KERNEN,
26
                       Defendants.
27
28




      STIP TO FILE UNDER SEAL                                      Case No. 4:20-cv-01348-YGR
 1             WHEREAS, the Court has entered a Protective Order in this action and Defendants have

 2   marked certain records as Confidential pursuant to that Protective Order (“Protected Material”).

 3             WHEREAS, Plaintiff seeks to refer in a principal brief in this action to the content of

 4   certain of these records and attach true and correct copies of these records to a supporting

 5   declaration.

 6             WHEREAS, the Protective Order, provides that “[w]ithout written permission from the

 7   Designating Party or a court order secured after appropriate notice to all interested persons, a

 8   Party may not file in the public record in this action any Protected Material.” (Protective Order

 9   §12.3).

10             WHEREAS, the Protective Order further provides that “Civil Local Rule 79.5 sets forth

11   the procedures that must be followed and the standards that will be applied when a party seeks

12   permission from the court to file material under seal.” (Protective Order §1).

13             WHEREAS, while the burden is on the Designating Party to establish that such

14   documents are properly filed under seal, Plaintiff does not object to the documents being filed

15   under seal.

16             WHEREAS, Plaintiff seeks to have certain documents and a portion of the principal

17   brief filed under seal solely because the documents have been designated certain records as

18   confidential pursuant to the Protective Order submitted in this case. Accordingly, as directed by

19   Local Rule 79.5, the Declaration of William N. Carlon identifies the documents sought to be

20   sealed: the portion of a declaration attaching as exhibits records produced by Defendants bearing

21   Bates Numbers [4, 13,32,51-52, 155, 159, 164-167, 744-746] as well as the page of the principal

22   brief which refers to the information contained in those records. The Declaration specifies that

23   these records were designated as confidential by Defendants.

24             WHEREAS, pursuant to Local Rule 79.5(d)(1)(A), Defendants submit the Declaration

25   of Allison G. Jackson establishing that all of the designated material is sealable.

26             THEREFORE, IT IS HEREBY STIPULATED that Exhibits A to J to the Declaration

27   of William N. Carlon In Support of Plaintiff’s Penalties Briefing, and that pages 8:20-9:20 of

28   Plaintiff’s Penalties Briefing, shall be filed under seal.
      STIP TO FILE UNDER SEAL                          2                    Case No. 4:20-cv-01348-YGR
 1         Respectfully submitted,

 2

 3

 4    DATED: December 10, 2020                      LAW OFFICES OF ANDREW L. PACKARD

 5
                                                    By:   /s/William N. Carlon
 6                                                         William N. Carlon
                                                           Attorneys for Plaintiff
 7                                                         CALIFORNIANS FOR
 8                                                         ALTERNATIVES TO TOXICS

 9

10
      DATED: December 10, 2020                      HARLAND LAW FIRM LLP
11

12
                                                    By:   /s/Allison G. Jackson
13                                                         Allison G. Jackson
                                                           Attorneys for Defendants
14                                                         KERNEN CONSTRUCTION CO.,
                                                           BEDROCK INVESTMENTS LLC,
15                                                         SCOTT FARLEY, and KURT KERNEN
16

17

18                                   ORDER ON STIPULATION

19                                       (Local Rule 7-12)

20         PURSUANT TO STIPULATION, IT IS SO ORDERED.

21
             December 10, 2020
     Dated:_________________                  _________________________________
22
                                                     Yvonne Gonzalez Rogers
23                                                  United States District Judge

24

25

26

27

28
      STIP TO FILE UNDER SEAL                   3                  Case No. 4:20-cv-01348-YGR
                                    ATTESTATION FOR E-FILING
 1
            I hereby attest pursuant to Civil L.R. 5-1(i)(3) that I have obtained concurrence in the
 2
     filing of this document from the other Signatory prior to filing.
 3
     DATED: December 10, 2020                                      By: /s/ William N. Carlon
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIP TO FILE UNDER SEAL                        4                    Case No. 4:20-cv-01348-YGR
